EXHIBIT 10.32


Elizabeth Arden, Inc.
2400 S.W. 145th Avenue
Miramar, Florida 33027

   

Stock Option Agreement (the "Agreement")

   

Re:  August 10, 2015 Award of Non-Qualified Stock Option

   

Dear Participant Name:





          

Elizabeth Arden, Inc. (the "Company") is pleased to make the following grant
(the "Grant") to you as described below:





          

1.    Pursuant to the provisions of the Elizabeth Arden, Inc. 2010 Stock Award
and Incentive Plan, as the same may be amended, modified and supplemented (the
"Plan"), the Committee (as defined in the Plan) hereby grants to you as of the
Grant Date, as set forth in the Award Notification, and subject to the terms and
conditions of the Plan and subject further to the terms and conditions herein
set forth, an option (the "Option") to purchase the number of shares (the
"Shares Granted") of the Company's common stock, par value $.01 per share (the
"Common Stock") at the per-share exercise price (the "Exercise Price") set forth
in the Award Notification related to this Grant. The term "Award Notification"
means the electronic notification related to this award provided to you by the
Company's Plan administrator on the website of the Company's Plan administrator,
pursuant to which you have been informed of this award and have been given the
opportunity to accept or reject this award. The Award Notification is
incorporated herein by reference, including your electronic acceptance or
rejection of this Grant at the website of the Company's Plan administrator.





          

2.    Subject to Paragraphs 3, 4 and 5 below, the Option shall be exercisable,
on a cumulative basis, according to the vesting schedule set forth in Schedule
A.





          

3.    Special Rules for ISOs. If this Option is intended to be an Incentive
Stock Option as designated in the Award Notification, then it can only be
granted to you if you are an employee of the Company or one of its subsidiaries
(within the meaning of Section 424(f) of the Internal Revenue Code of 1986, as
amended (the "Code")) on the Grant Date. The aggregate Fair Market Value (as
defined in the Plan), determined as of the time the Option is granted, of the
Common Stock with respect to which Incentive Stock Options are exercisable for
the first time by you during any calendar year (under all option plans of the
Company and of any parent corporation or subsidiary corporation (as defined in
Sections 424(e) and (f) of the Code, respectively)) shall not exceed $100,000.
For purposes of the preceding sentence, Incentive Stock Options will be taken
into account in the order in which they are granted. The per-share Exercise
Price of an Incentive Stock Option shall not be less than 100% of the Fair
Market Value of the Common Stock on the Grant Date, and no Incentive Stock
Option may be exercised later than ten years after the date it is granted;
provided, however, Incentive Stock Options may not be granted to any participant
who, at the time of grant, owns stock possessing (after the application of the
attribution rules of Section 424(d) of the Code) more than 10% of the total
combined voting power of all classes of stock of the Company or any parent or
subsidiary corporation of the Company, unless the Exercise Price is fixed at not
less than 110% of the Fair Market Value of the Common Stock on the Grant Date
and the exercise of such option is prohibited by its terms after the expiration
of five years from the Grant Date of such option. The portion of the Option
which is designated as an Incentive Stock Option shall cease to qualify for
favorable tax treatment as an Incentive Stock Option to the extent it is
exercised (i) more than three months after the date you cease to be an employee
of the Company (or any of its subsidiaries) for any reason other than your death
or permanent and total disability (as defined in Section 22(e)(3) of the Code),
(ii) more than 12 months after the date you cease to be an employee by reason of
such permanent and total disability or (iii) after you have been on a leave of
absence for more than 90 days, unless your reemployment rights are guaranteed by
statute or by contract.





          

4.    Subject to Paragraph 5 below, the unexercised portion of the Option,
unless sooner terminated, shall expire on the tenth anniversary of the Grant
Date (the "Expiration Date") and, notwithstanding anything contained herein to
the contrary, no portion of the Option may be exercised after such date.





 



          

5.    If prior to the Expiration Date, your employment with the Company or any
subsidiary corporation terminates, the Option will terminate on the applicable
date as described below; provided, however, that none of the events described
below shall extend the period of exercisability beyond the Expiration Date:



                 

(a)    If your employment is terminated by reason of your death either while in
the employ of the Company or any subsidiary corporation, the Option shall fully
vest and become immediately exercisable, shall remain exercisable for twelve
(12) months after your death, and shall be exercisable by the executor or
administrator of your estate or the person or persons to whom your rights under
the Option shall pass by will or the laws of descent or distribution;



                 

(b)    If your employment is terminated by the Company for reason of your
"permanent disability" (as defined below), the Option shall fully vest and
become immediately exercisable, and shall remain exercisable for six (6) months
after you became permanently disabled; provided, however, that if you die within
six months following such disability and you have not exercised the Option, the
Option shall remain exercisable for an additional twelve (12) months after your
death and shall be exercisable by the executor or administrator of your estate
or the person or persons to whom your rights under the Option shall pass by will
or the laws of descent or distribution;



                 

(c)    if you and the Company mutually agree that your termination is the result
of your retirement from the Company or any subsidiary corporation, the portion
of the Option vested as of the date of termination, to the extent not
theretofore exercised, shall remain exercisable for three (3) months after the
date of termination of employment, and all unvested Options as of the date of
termination shall be forfeited; provided, however, the Committee, in its sole
discretion, may take such actions to waive any conditions or limitations imposed
in this Agreement or as set forth in the Plan relating to the exercise of
Options after the date of termination of employment during the term of the
Option, so long as such actions do not adversely affect your rights;



                 

(d)    If your employment with the Company and its subsidiaries is terminated by
the Company without "Cause," the portion of the Option vested as of the date of
termination, to the extent not theretofore exercised, shall remain exercisable
until the first anniversary of the last date that you are employed by the
Company (your "Separation Date"), and all unvested Options awarded to you
hereunder shall continue to vest on the basis of the vesting schedule and terms
set forth in Schedule A hereto until the first anniversary of your Separation
Date and shall remain exercisable for a period of three months from the date of
such vest. Except as otherwise provided in the preceding sentence, any Options
that have not been exercised on or prior to the first anniversary of your
Separation Date shall be forfeited, unless the Committee determines otherwise in
its sole and absolute discretion; and



                 

(e)    If your employment is terminated by the Company for "Cause" or you
voluntarily terminate your employment other than as a result of your retirement,
the Option shall, to the extent not theretofore exercised, immediately become
null and void.



                 

(f)    Upon the occurrence of a "Change in Control" (as defined in the Plan),
the Option shall fully vest and shall terminate within ninety (90) days after
the Change in Control. Upon such termination, you shall receive, with respect to
the unexercised portion of the Option, an amount in cash equal to the excess of
the Fair Market Value of the shares of Common Stock for which the Option is
exercisable immediately prior to the occurrence of such Change in Control over
the Exercise Price of such shares. The Committee may, however, in its sole
discretion, extend the termination date and/or determine that any unexercised
Options shall convert into Options of the acquiring company on an equitable
basis with regard to the number of unexercised Options and the Exercise Price
and, in such circumstance, that all other provisions shall remain unchanged, or
take any other action it deems appropriate in its sole and absolute discretion.



- 2 -



                 

(g)     You acknowledge and agree that during your employment by the Company you
will have access to highly confidential and trade secret information regarding
the Company and its business operations. In order to protect that information
from being used by, or disclosed to, a Direct Competitor, and to protect the
Company's relationship with its customers and vendors, you agree that for a
period of one year after your Separation Date (regardless of the reason for the
termination of your employment) you shall not engage in a Restricted Activity,
and if, during such period and prior to a Change in Control, you engage in a
Restricted Activity, then:



                        

(i)    the unvested portion of the Option and any vested portion of the Option
that has not yet been exercised shall be forfeited, and all your rights, or the
rights of your heirs in and to such Option, and any Shares underlying such
Option will terminate; and



                        

(ii)     the Company shall have the right to reclaim and receive from you all
shares of Common Stock delivered to you pursuant to the exercise of any portion
of the Option awarded to you hereunder in the 12-month period prior to your
Separation Date or, to the extent that you have transferred such shares of
Common Stock, the after-tax equivalent value thereof in cash (as of the date the
Shares were transferred by you);



provided, however, that the above shall not apply to the extent waived in
writing by the Chief Executive Officer [for the CEO: the Compensation Committee
of the Board of Directors] of the Company.



                 

(h)    For purposes of this Agreement, the following definitions shall apply:



                        

(i)    "permanent disability" shall be defined as any physical or mental
disability or incapacity which renders you incapable of fully performing the
services required of you in accordance with your obligations with respect to the
Company for a period of 150 consecutive days or for shorter periods aggregating
150 days during any period of twelve (12) consecutive months.



                        

(ii)    "Cause" shall mean (a) any violation by you of the Company's Code of
Business Conduct or any other Company policy applicable to you, including, but
not limited to, confidentiality provisions; (b) your commission of an act of
fraud, embezzlement, theft or dishonesty against the Company; (c) your
conviction of (or pleading by you of nolo contendere to) any crime which
constitutes a felony, or a misdemeanor involving moral turpitude, or which, in
the reasonable opinion of the Company, has caused material embarrassment to the
Company; (d) the gross neglect or willful failure by you to perform your duties
and responsibility in all material respects; or (e) your failure to obey the
reasonable and lawful orders or instructions of the Chief Executive Officer or
the Board of Directors of the Company.



                        

(iii)    "Direct Competitor" shall mean any beauty company that develops,
manufactures, distributes, sells or markets prestige fragrances and/or skin care
and cosmetic products in the United States and that has annual net sales of over
$30 million, including without limitation, The Estee Lauder Companies, Coty,
Inc., Revlon, Inc., and L'Oreal, and any of such companies' affiliates.



                        

(iv)    "Restricted Activity" shall mean any of the following:



                                 

(1)    "your employment with the Company has ended for whatever reason prior to
July 1, 2018, and you become an employee, consultant or director (directly or
through an entity owned or controlled by you) of a Direct Competitor of the
Company; and/or



                                 

(2)    "you solicit, induce, recruit or encourage, whether directly or
indirectly, any Company employee to perform services for a Direct Competitor.



                 

(i)    You may exercise the Option regardless of whether any other option that
you have been granted by the Company remains unexercised. In no event may you
exercise the Option for a fraction of a share or for less than 100 shares unless
the number exercised is the remaining balance for which the Option is then
exercisable.



- 3 -



 

          

6.    The Exercise Price shall be paid by you on the date the Option is
exercised, in full in cash or shares of Common Stock or by delivering a properly
executed exercise notice to the Company together with a copy of (x) irrevocable
instructions to deliver directly to a broker the stock certificates representing
the shares for which the Option is being exercised, and (y) irrevocable
instructions to such broker to sell such shares for which the Option is being
exercised, and promptly deliver to the Company the portion of the proceeds equal
to the Exercise Price and any amount necessary to satisfy the Company's
obligation for withholding taxes, or any combination thereof, in accordance with
the provisions of Section 6(d) of the Plan. For purposes of making payment in
shares of Common Stock, such shares shall be valued at their Fair Market Value
on the date of exercise of the Option and shall have been held by you for at
least six months. To facilitate the foregoing, the Company may enter into
agreements for coordinated procedures with one or more brokerage firms. The
Committee may prescribe any other method of paying the Exercise Price that it
determines to be consistent with applicable law and the purpose of the Plan,
including, without limitation, in lieu of the exercise of an Option by delivery
of shares of Common Stock of the Company then owned by a participant, providing
the Company with a notarized statement attesting to the number of shares owned,
where upon verification by the Company, the Company would issue to the
participant only the number of incremental shares to which the participant is
entitled upon exercise of the Option or by the Company retaining from the shares
of Common Stock to be delivered upon the exercise of the Option that number of
shares having a Fair Market Value on the date of exercise equal to the option
price of the number of shares with respect to which the Participant exercises
the Option.



          

7.    The Company may withhold from sums or shares of Common Stock due or to
become due to you from the Company an amount necessary to satisfy its obligation
to withhold taxes incurred by reason of the issuance or disposition of shares
pursuant to the Option, or may require you to reimburse the Company in such
amount as a condition to the issuance of the Common Stock issuable upon such
exercise.



          

8.    You shall not have any of the rights of a shareholder with respect to the
shares of Common Stock underlying the Option while the Option is unexercised.



          

9.    Any exercise of this Option shall be in writing addressed to the Secretary
of the Company at the principal place of business of the Company, specifying the
Option being exercised and the number of shares to be purchased, accompanied by
payment therefor, or by such other means or methods prescribed by the Company
from time to time.



          

10.    This Option shall not be transferable otherwise than by will or the laws
of descent and distribution, and shall be exercisable, during your lifetime,
only by you. Notwithstanding the foregoing, the Committee may permit, in its
sole discretion, the transfer of this Option (if it is not an Incentive Stock
Option) by you solely to your spouse, siblings, parents, children and
grandchildren or trusts for the benefit of such persons, subject to any
restrictions included in this Agreement.



          

11.    If the Company, in its sole discretion, shall determine that it is
necessary, to comply with applicable securities laws, the certificate or
certificates representing the shares purchased pursuant to the exercise of the
Option shall bear an appropriate legend in form and substance, as determined by
the Company, giving notice of applicable restrictions on transfer under or in
respect of such laws.



          

12.    The Company agrees that at the time of exercise of the Option it will use
reasonable efforts in good faith to have an effective Registration Statement on
Form S-8 under the Securities Act of 1933, as amended (the "Act"), which
includes a prospectus that is current with respect to the shares subject to the
Option. You covenant and agree with the Company that if, at the time of exercise
of the Option, there does not exist a Registration Statement with respect to the
shares subject to the Option on an appropriate form under the Act, which
Registration Statement shall have become effective and shall include a
prospectus that is current with respect to the shares subject to the Option, (i)
that you are purchasing the shares for your own account and not with a view



- 4 -



to the resale or distribution thereof, (ii) that any subsequent offer for sale
or sale of any such shares shall be made either pursuant to (x) a Registration
Statement on an appropriate form under the Act, which Registration Statement
shall have become effective and shall be current with respect to the shares
being offered and sold, or (y) a specific exemption from the registration
requirements of the Act, but in claiming such exemption, you shall, prior to any
offer for sale or sale of such shares, obtain a favorable written opinion from
counsel for or approved by the Company as to the applicability of such
exemption, and (iii) that you agree that the certificates evidencing such shares
shall bear a legend to the effect of the foregoing.



          

13.    This Agreement is subject to all terms, conditions, limitations and
restrictions contained in the Plan, which shall be controlling in the event of
any conflicting or inconsistent provisions.



          

14.    This Agreement is not a contract of employment and the terms of your
employment shall not be affected hereby or by any agreement referred to herein
except to the extent specifically so provided herein or therein. Without
limiting your rights under any employment agreement, nothing herein shall be
construed to impose any obligation on the Company to continue your employment,
and it shall not impose any obligation on your part to remain in the employ of
the Company.



          

15.    You acknowledge and agree that neither the Company, its shareholders nor
its directors and officers, has any duty or obligation to disclose to you any
material information regarding the business of the Company or affecting the
value of the Common Stock before, at or after the time of a termination of your
employment by the Company, including, without limitation, any information
concerning plans for the Company to make a public offering of its securities or
to be acquired by or merged with or into another firm or entity.



          

16.    Any benefits granted under the Plan are not part of your ordinary salary,
and shall not be considered as part of such salary for pension purposes
(including qualified and non-qualified defined benefit and defined contribution
plans) or in the event of severance, redundancy or resignation. If your
employment is terminated for whatever reason and whether lawfully or unlawfully,
you agree that you shall not be entitled by way of damages for breach of
contract, dismissal or compensation for loss of office or otherwise to any sum,
shares or other benefits to compensate you for the loss or diminution in value
of any actual or prospective right, benefits or expectation under or in relation
to the Plan. You understand and accept that the benefits granted under the Plan
are entirely at the grace and discretion of the Company and its subsidiaries,
and that the Company and its subsidiaries retain the right to amend or terminate
the Plan at any time, at their sole discretion and without notice.



          

17.    Acceptance or rejection of this Grant in accordance with the procedures
established from time to time by the Company's Plan administrator shall be
deemed as your acceptance or rejection of the terms and conditions of this
Agreement, as the case may be. Also, this Agreement may be executed in
counterparts, in writing, each of which taken together shall constitute one and
the same instrument.



          

18.    This Agreement, which constitutes the entire agreement of the parties
with respect to the Grant, shall be governed by, and construed and enforced in
accordance with, the laws of the State of Florida without regard to principles
of conflicts of law. In the event of any conflict between this Agreement and the
Plan, the Plan shall control. In the event of any ambiguity in this Agreement,
or any matters as to which this Agreement is silent, the Plan shall govern
including, without limitation, the provisions thereof pursuant to which the
Committee has the power, among others, to (i) interpret the Plan, (ii)
prescribe, amend and rescind rules and regulations relating to the Plan, and
(iii) make all other determinations deemed necessary or advisable for the
administration of the Plan.



          

19.    This Section shall only apply if you reside outside of the United States
and its territories and only to the extent required by applicable law. You
hereby acknowledge that the Company holds and processes information relating to
your employment, including the nature and amount of your compensation,
information relating to grants made by the Company to you under this Plan or
other share incentive plans, your bank details, social security or national
identity number, and other personal details ("Personal Data"). You further
acknowledge that the Company is part of a group of companies operating
internationally, and that, in connection with the Plan or other share incentive
plans, it may be necessary for the Company to make Personal Data available to
its subsidiaries and affiliates, to third-party advisers and administrators of
any share incentive plans

- 5 -



or arrangements, to service providers and other third parties in the ordinary
course of business, and to regulatory authorities and tribunals (the "Third
Parties"); and that these Third Parties may be located in countries other than
your country of residence (the "Third Countries"), including the United States
and other countries outside the European Economic Area. You acknowledge that the
laws of these Third Countries may not provide for a level of data protection
equivalent to that provided for in your country of residence. Any Personal Data
made available by the Company as described above in relation to the Plan or any
other share incentive plan will be for the purpose of administration and
management of the Plan or any other share incentive plan by the Company, on
behalf of the Company, or as otherwise permitted or required by law. You hereby
authorize the Company to hold and process the Personal Data for these purposes,
and to transfer to the Third Parties and Third Countries any Personal Data to
the extent necessary or appropriate to facilitate the administration of the Plan
or any other share incentive plan. You authorize the Company to store and
transmit Personal Data in electronic form. You confirm that, to the extent such
rights exist under applicable law, the Company has notified you of your rights
of entitlement to reasonable access to the Personal Data and of your rights to
rectify any inaccuracies in that data. Any inquiries may be directed to:
Elizabeth Arden, Inc., 2400 S.W. 145th Avenue, 2nd Floor, Miramar, Florida
33027, USA, Attention: General Counsel. You agree that this Section shall
supersede and amend and restate in its entirety any personal data protection or
similar provision contained in any prior stock, option or similar incentive
grant or award made to you by the Company.



- 6 -



SCHEDULE - A

VESTING SCHEDULE



 

 

- 7 -

 